Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-22-2007

Budiyono v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3737




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Budiyono v. Atty Gen USA" (2007). 2007 Decisions. Paper 1584.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1584


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 05-3737


                                    FNU BUDIYONO,
                                             Petitioner

                                             v.

                               ATTORNEY GENERAL OF
                                THE UNITED STATES,
                                           Respondent


                         On Petition for Review of an Order of
                          The Board of Immigration Appeals
                     Immigration Judge: Honorable Miriam K. Mills
                                  (No. A96-203-450)


                       Submitted Under Third Circuit LAR 34.1(a)
                                     June 7, 2006

            Before: AMBRO, FUENTES and GREENBERG, Circuit Judges

                                  (Filed June 28, 2006 )

             ORDER AMENDING NOT PRECEDENTIAL OPINION

AMBRO, Circuit Judge

               IT IS NOW ORDERED that the Not Precedential Opinion in the above case
filed June 28, 2006, be amended as follows:

       On page six, line ten, delete the word “a” after “in” and before “another” so that
the phrase reads “to a brief submitted in another petition”.

                                          By the Court,

                                          /s/ Thomas L. Ambro, Circuit Judge
Dated: February 22, 2007